Citation Nr: 0031064	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-13 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for diabetes mellitus as 
due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from July 1963 to August 
1966.  This case comes to the Board of Veterans' Appeals 
(Board) from a May 1999 RO decision which denied service 
connection for diabetes mellitus as due to herbicide (Agent 
Orange) exposure during service in Vietnam.  The veteran 
failed to report for an RO hearing which was scheduled for 
August 1999.  

In an August 1999 statement, the veteran indicated he wanted 
to apply to reopen a claim for service connection for post-
traumatic stress disorder (PTSD).  Such matter is not 
currently on appeal, and the Board refers it to the RO for 
appropriate action.  


REMAND

The Vietnam veteran claims service connection for diabetes 
mellitus as due to Agent Orange exposure.  At this moment, 
diabetes is not among the diseases listed in regulations 
concerning presumptive service connection based on Agent 
Orange exposure in Vietnam.  38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2000).  However, in 
November 2000 the Acting Secretary of the VA announced his 
intention to add diabetes to the list of Agent Orange 
diseases, and it appears that related regulations will be 
promulgated in the near future.  On remand, the RO should 
apply any new final regulations concerning diabetes and Agent 
Orange exposure.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  Id.  
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED for the following:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claim for service connection 
for diabetes mellitus as due to Agent 
Orange exposure.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
subsequent VA and court instructions on 
the subject.  

2.  Thereafter, the RO should review the 
claim, taking into account any final 
regulations which are promulgated related 
to diabetes mellitus and Agent Orange 
exposure.  If the claim remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.  






The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




- 3 -


